

	

		II

		109th CONGRESS

		1st Session

		S. 1828

		IN THE SENATE OF THE UNITED STATES

		

			October 6, 2005

			Mrs. Clinton (for

			 herself and Mr. Roberts) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To amend the Public Health Service Act to improve and

		  secure an adequate supply of influenza vaccine.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Influenza Vaccine Security Act of

			 2005.

		IMarket

			 Guarantees

			101.Amendment to

			 the Public Health Service Act

				Title XXI of

			 the Public Health Service Act (42 U.S.C. 300aa–1 et seq.) is amended by adding

			 at the end the following:

					

						3Influenza vaccine

				security

							2141.Establishment of an

				influenza vaccine target and stockpile

								(a)Annual

				targetThe Secretary, in

				consultation with the Advisory Committee on Immunization Practices to the

				Centers for Disease Control and Prevention (referred to in this subtitle as the

				Advisory Committee), shall determine an annual production target

				for influenza vaccine, based on the recommendations of the Advisory Committee.

				Based on such target, the Secretary, acting through the Centers for Disease

				Control and Prevention, shall coordinate with the private market to encourage

				the production of such vaccine in amounts that will meet the annual

				target.

								(b)StockpilePrior to the start of each annual influenza

				season (as determined by the Secretary), the Secretary is authorized to

				purchase and store from multiple manufacturers an amount equal to not to exceed

				10 percent of the total amount of influenza vaccine, including one or more

				active vaccine antigen ingredients in bulk or filled form, that is designated

				for production by the Advisory Committee for placement in the strategic

				national stockpile under section 121 of the Public Health Security and

				Bioterrorism Preparedness and Response Act of 2002. Such vaccine shall be held

				in reserve to be used in the event of a vaccine shortage in a given influenza

				season. The Secretary shall coordinate with the manufacturers involved to

				ensure that reserving amounts of vaccine for the stockpile does not interfere

				with the early season delivery or early season administration of vaccine to

				high priority populations (as defined by the Advisory Committee on Immunization

				Practices and the Centers for Disease Control and Prevention) (referred to in

				this subtitle as high priority populations).

								2142.Vaccine

				buyback program

								(a)In

				generalThe Secretary shall establish an influenza vaccine

				buyback protocol under which the Secretary may enter into buyback contracts

				with manufacturers of influenza vaccine to purchase such manufacturers' excess

				stocks of influenza vaccine so long as such vaccine has been manufactured in

				accordance with the recommendations of the Advisory Committee for the

				production of seasonal influenza vaccine.

								(b)ManufacturersThe

				Secretary shall have the discretion to award buyback contracts under subsection

				(a) to several influenza vaccine manufacturers in a manner consistent with the

				goal of providing stability in the influenza vaccine market, as long as the

				Federal Government purchases not more than 50 percent of the excess influenza

				vaccine stock of any single manufacturer at market price.

								(c)Cooperation

				with manufacturers, distributors, and wholesalersAs a condition

				of participation in the buyback program under this section, the Director of the

				Centers for Disease Control and Prevention shall work in cooperation with

				influenza vaccine manufacturers and wholesalers and distributors within the

				chain of custody from factory to health care institution or health care

				providers to share pertinent information that will allow for the tracking of

				influenza vaccine, maximize the delivery and availability of influenza vaccines

				to high priority populations, and ensure that influenza vaccine is delivered on

				an equitable basis, particularly in times of vaccine shortages.

								(d)ConfidentialityThe

				information submitted to the Centers for Disease Control and Prevention or its

				contractors, if any, under subsections (c) and (d) shall remain confidential in

				accordance with the exception from the public disclosure of trade secrets,

				commercial or financial information, and information obtained from an

				individual that is privileged and confidential, as provided for in section

				552(b)(4) of title 5, United States Code, and subject to the penalties and

				exceptions under sections 1832 and 1833 of title 18, United States Code,

				relating to the protection and theft of trade secrets, and subject to privacy

				protections that are consistent with the regulations promulgated under section

				264(c) of the Health Insurance Portability and Accountability Act of 1996. None

				of such information provided by a manufacturer, wholesaler, or distributor

				shall be disclosed without its consent to another manufacturer, wholesaler, or

				distributor, or shall be used in any manner to give a manufacturer, wholesaler,

				or distributor a proprietary advantage over its competitors.

								(e)Ability to

				negotiateThe Secretary shall have the ability to negotiate, on a

				case-by-case basis, the submission of information under subsection (c), as long

				as the information provided will achieve the goals of tracking of the influenza

				vaccine, maximizing the delivery and availability of influenza vaccines to high

				priority populations, and ensuring that influenza vaccine is delivered on an

				equitable geographical basis, particularly in times of vaccine

				shortages.

								(f)Notice

									(1)In

				generalFor purposes of maintaining and administering the supply

				of vaccines described under subsection (a), the Secretary shall by contract

				require that a manufacturer of a vaccine included in such supply provide not

				less than 12 months notice to the Secretary of a purposeful discontinuance of

				the manufacture of such vaccine by the manufacture of the vaccine.

									(2)Reduction of

				period of noticeThe notification period required under paragraph

				(1) shall not apply in a case in which vaccine production is interrupted

				because of unforeseen manufacturing concerns.

									2143.Antiviral

				purchase program

								(a)In

				generalThe Secretary shall

				increase the amount of antiviral medications contained in the strategic

				national stockpile under section 121 of the Public Health Security and

				Bioterrorism Preparedness and Response Act of 2002, in such amounts as

				necessary, as determined appropriate in consultation with the Director of the

				Centers for Disease Control and Prevention, to provide adequate protection to

				not less than those responding to an influenza epidemic.

								(b)Pediatric

				antiviralThe Secretary is

				encouraged to work with all relevant Federal agencies and the private sector to

				develop and approve an antiviral for use in the pediatric population.

								2144.Authorization

				of appropriations

								There are

				authorized to be appropriated such sums as may be necessary to carry out this

				subtitle in each of fiscal years 2007 through

				2011.

								.

				IIFood and Drug

			 Administration assistance to manufacturers

			201.Amendment to

			 the Food, Drug, and Cosmetic Act

				Chapter IX of

			 the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 391 et seq.) is amended by

			 adding at the end the following:

					

						909.Provisions

				relating to influenza vaccine manufacturers

							(a)Assistance and

				technical training branchThe

				Secretary shall expand and strengthen the activities of the Manufacturer

				Assistance and Technical Training Branch at the Center for Biologics Evaluation

				and Research of the Food and Drug Administration to provide for the

				dissemination of information, and to provide technical guidance, to entities

				seeking to comply with regulations of the Secretary relating to the production

				of biologic materials, particularly influenza vaccine.

							(b)Technical

				assistance grants

								(1)In

				generalThe Secretary, in

				consultation with the Commissioner, shall award technical assistance grants to

				entities seeking to—

									(A)enter the United States influenza vaccine

				market;

									(B)expand their vaccine production capacity

				for the United States influenza vaccine market; or

									(C)improve their ability to remain within the

				United States influenza vaccine market.

									(2)ActivitiesAmounts awarded under grants under

				paragraph (1) shall be used for one or more of the following activities:

									(A)Establishing or

				making capital improvements in technology, machinery, or production capacity to

				vaccine manufacturing facilities located within the United States to enable

				such facilities to comply with the regulations of the Food and Drug

				Administration.

									(B)The training of

				employees of United States-based vaccine manufacturing facilities in vaccine

				production methods.

									(C)Any other

				activities approved by the Commissioner as assisting with the goal of

				increasing manufacturer participation in the vaccine market and improving

				domestically-based vaccine manufacturing capacity.

									(c)Provisions

				related to the emergency acquisition of vaccines

								(1)Increased

				communicationThe Food and Drug Administration shall carry out

				activities to increase communication between the agency and the scientific

				community regarding vaccine development and regulation, including participation

				in conferences on the science related to infectious diseases, influenza,

				biologic manufacturing, and other issues as determined appropriate by the

				Director of the Center for Biologics Evaluation and Research.

								(2)Regulatory

				roadmapThe Commissioner, in consultation with the Director of

				the Centers for Disease Control and Prevention, the Secretary, and other

				agencies or participants as determined appropriate by the Secretary, shall

				develop a regulatory roadmap to address the following issues surrounding

				emergency use authorization of influenza vaccine, as determined by the

				Secretary during a public health emergency involving an actual or imminent

				outbreak of naturally occurring or engineered seasonal influenza:

									(A)Policies for the

				emergency use authorization of influenza vaccine that is produced and sold in

				other countries so that such vaccine may be imported into the United States by

				the United States government during a vaccine shortage.

									(B)Policies for the

				facilitation of the distribution of any such vaccine imported into the United

				States during a vaccine shortage, including the interstate transportation,

				allocation and equitable distribution of vaccine among high priority

				populations (as defined by the Advisory Committee on Immunization Practices and

				the Centers for Disease Control and Prevention) during an emergency use

				situation.

									(C)Policies for the

				communication and coordination of a response to an emergency use authorization

				with State and local health departments, including guidelines for notification

				of such entities in such situations.

									(D)Policies for the

				emergency use authorization of vaccines that are in clinical development in

				both the United States and other countries, including clarification of IND

				protocols for such vaccines, particularly those using new vaccine development

				technologies.

									(3)ConsultationIn

				developing the roadmap under paragraph (2), the Commissioner shall solicit

				input from private and nonprofit stakeholders, including State and local health

				officials, and such input shall include recommendations for developing

				emergency use authorization guidelines that maintain the scientific and

				regulatory standards of the Food and Drug Administration.

								(4)Standing

				orders

									(A)DevelopmentThe

				Secretary shall direct the Centers for Disease Control and Prevention, in

				conjunction with State and local health departments and representatives of

				State medical boards and nursing examiners, to develop and publish a model

				standing order that will, at a minimum, address the need for standing orders to

				administer influenza vaccine in hospitals, nursing homes, and by home health

				care providers. The Centers for Disease Control and Prevention is encouraged to

				expand such a model standing order to take into account—

										(i)the

				administration of other Medicare covered vaccines; and

										(ii)the delivery of

				influenza vaccine to patients in children's hospitals or other institutions

				serving the long-term care needs of a pediatric population.

										(B)ImplementationNot

				less than 1 year after the publication of the standing order under paragraph

				(A), States shall be required to implement such standing order in order to be

				eligible to receive grants under this Act.

									(C)Rule of

				constructionNothing in this paragraph shall be construed as

				precluding the application of State laws, so long as such laws don not restrict

				the implementation of this requirements of the

				Influenza Vaccine Security Act of

				2005 (and the amendments made by such Act).

									(d)Authorization

				of appropriations

								(1)In

				generalThere are authorized to be appropriated to carry out this

				section, $75,000,000 for each of fiscal years 2007 through 2011.

								(2)Use of

				fundsThe Secretary shall ensure that $5,000,000 of the amount

				appropriated under paragraph (1) for fiscal year 2007, and such sums as may be

				necessary for each of fiscal years 2008 through 2011, shall be made available

				for the purpose of increasing the ability of the Food and Drug Administration

				to provide the technical assistance and take advantage of the training

				opportunities as designated in this

				section.

								.

				IIIVaccine

			 development research and coordination

			301.Increased

			 funding for new and existing vaccine development researchSubpart 6 of part C of title IV of the

			 Public Health Service Act (42 U.S.C. 285f et seq.) is amended by adding at the

			 end the following:

				

					447C.Increased

				funding for new and existing vaccine development research

						(a)New

				research

							(1)Solicitation of

				proposalsThe Institute shall

				solicit proposals for research into improved technologies for influenza vaccine

				development, including a permanent influenza vaccine. The Secretary, acting

				through the Director of the Institute may award grants to fund such

				proposals.

							(2)PriorityIn funding proposals submitted under

				paragraph (1), the Institute shall give priority to proposals for research that

				contributes to the goal of providing marketable influenza vaccine alternatives

				within the 10-year period after the date of enactment of this section.

							(b)Existing

				research

							(1)In

				generalThe Director of the Institute, acting jointly with the

				Director of Intramural Research at the Institute and the Scientific Director of

				the Vaccine Research Program at the Institute, and in consultation with any

				other officials determined appropriate by the Director, shall review vaccine

				development research that is being conducted under grants awarded by the

				Institute to identify research that could provide the United States with

				improved technologies for vaccine production that could be marketed within the

				United States within the 10-year period beginning on the date of enactment of

				this section.

							(2)Supplementary

				fundingThe Director of the Institute shall provide supplementary

				grant funding to the research identified under paragraph (1) that the Director

				determines could result in the production described in such paragraph.

							(3)Authorization

				of appropriationsThere is

				authorized to be appropriated to carry out this section, $100,000,000 for each

				of fiscal years 2007 through

				2011.

							.

			302.Authority of

			 the National Immunization Program for coordination of, education, outreach, and

			 communication across HHSSection 2102 of the Public Health Service

			 Act (42 U.S.C. 300aa–2) is amended—

				(1)in subsection (a), by adding at the end the

			 following:

					

						(10)Coordination

				of supportThe Director of the Program shall—

							(A)coordinate

				education, outreach, and communication efforts in regard to all influenza

				vaccine research activities within the Department in support of the goal

				of—

								(i)increasing

				overall influenza vaccination rates in the United States, particularly those of

				high priority populations (as defined by the Advisory Committee on Immunization

				Practices and the Centers for Disease Control and Prevention) and health care

				providers,

								(ii)ensuring that

				safe and effective marketable vaccines produced with improved technologies that

				supplement the current egg-based system of production shall be available within

				the 10-year period after the enactment of this paragraph; and

								(iii)any other

				vaccine promotion activities as directed by the Secretary;

								(B)coordinate

				educational efforts under this paragraph with the National Vaccine Program

				Office, State and local health departments, the National Institutes of Health,

				and all other relevant Federal and other entities as designated by the

				Director; and

							(C)provide an annual

				report to Congress on the progress being made toward the goals described in

				subparagraph (A).

							;

				and

				(2)by adding at the

			 end the following:

					

						(c)Appropriations

				for coordination of influenza vaccine outreach activitiesThere

				is authorized to be appropriated to carry out activities under subsection

				(a)(10), $2,000,000 for each of fiscal years 2007 through

				2011.

						.

				IVIncreased

			 influenza vaccine and outbreak surveillance activities

			401.Tracking

			 network and demonstration grantsTitle III of the Public Health Service Act

			 is amended by inserting after section 319B (42 U.S.C. 247d–2) the

			 following:

				

					319B–1.Tracking

				network and demonstration grants

						(a)Tracking

				system

							(1)EstablishmentNot later than 2 years after the date of

				enactment of this section, the Director of the Centers for Disease Control and

				Prevention, in conjunction with State and local public health officials, shall

				establish an electronic tracking system through which the Director and such

				officials can determine the amount of influenza vaccine that is available for

				distribution to patients, as well as the need for such vaccine on a

				county-by-county basis, and the progress of vaccine delivery and distribution

				efforts at the State and local level.

							(2)EstimatesThe

				tracking system established under paragraph (1) shall collect estimates of the

				size of high priority populations (as defined by the Advisory Committee on

				Immunization Practices and the Centers for Disease Control and Prevention)

				(referred to in this section as high priority populations) in

				each county in the United States, so as to better determine where influenza

				vaccine resources may need to be directed in the case of an emergency.

							(3)Provision of

				informationTo be eligible to participate in buyback programs the

				vaccine manufacturer shall provide information to the tracking system as the

				Director of the Centers for Disease Control and Prevention determines

				appropriate in accordance with subtitle 3 of title XXI.

							(4)DatabaseIn

				consultation with manufacturers, distributors, wholesalers, and State and local

				health departments, the Secretary shall develop guidelines for the development

				and use of a database in order to maintain confidentiality and ensure that none

				of the information provided under paragraph (3) and contained in the database

				can be used to provide a proprietary advantage within the vaccine market while

				allowing State and local health officials such information to maximize the

				delivery and availability of vaccines to high priority populations.

							(b)Expansion of

				current systems and activities

							(1)Surveillance

				systemNot later than 4 years after the date of enactment of this

				section, the Director of the Centers for Disease Control and Prevention shall

				upgrade the influenza surveillance system of the Centers for Disease Control

				and Prevention to report influenza data from State and local health departments

				into the tracking system established under subsection (a)(1).

							(2)Educational

				materialsThe tracking system shall contain information to assist

				users in accessing influenza education, outreach, and communications tools,

				such as those developed and financed under the

				Influenza Vaccine Security Act of

				2005 (and the amendments made by such Act).

							(3)Emergency

				provider databaseThe Director of the Centers for Disease Control

				and Prevention shall coordinate access to, in conjunction with State and local

				health departments and State licensing boards for health professionals, a

				database registry of medical personnel who can provide services in the event of

				a health emergency, including pandemic influenza or an influenza vaccine

				shortage. Such information shall be made available through the tracking

				network.

							(c)Demonstration

				grants

							(1)In

				generalThe Director of the Centers for Disease Control and

				Prevention shall award demonstration grants to State and local health

				departments to enable such departments to enter into contract with hospitals,

				community health centers, long-term care facilities, physicians’ offices, and

				health care facilities operated or funded by such departments to assist such

				entities in upgrading their information technology, infrastructure, and

				workforce in a manner that will allow such entities to improve their ability to

				report and track influenza vaccine dissemination.

							(2)PriorityIn

				awarding grants under paragraph (1), priority shall be given to entities that

				serve high priority populations in medically underserved areas.

							(d)Authorization

				of appropriationsThere are authorized to be appropriated—

							(1)to carry out

				subsection (a), $100,000,000 for each of fiscal years 2007 through 2011, of

				which $500,000 for each fiscal year shall be made available to implement

				subsection (b)(3); and

							(2)to carry out

				subsection (c), $100,000,000 for each of fiscal years 2007 through

				2011.

							.

			VFlu

			 vaccine outreach and education

			501.Educational

			 efforts and grantsTitle III

			 of the Public Health Service Act is amended by inserting after section 319B–1

			 (as added by section 401) the following:

				

					319B–2.Immunization

				educational efforts and grants

						(a)In

				generalThe Director of the Centers for Disease Control and

				Prevention, in conjunction with State and local health departments, shall

				revise and expand the influenza-related educational materials to the Centers

				for Disease Control and Prevention, and facilitate the use of such materials by

				health care providers and patients. The Director is authorized to coordinate

				such educational efforts with nonprofit provider and patient advocacy

				groups.

						(b)Influenza

				vaccine education and outreach

							(1)In

				generalIn order to achieve

				an optimal balance in the influenza vaccine market, and to ensure that the

				recommendations of the Advisory Committee on Immunization Practices to the

				Centers for Disease Control and Prevention for vaccine administration are

				carried out to the maximum extent possible, the Director of the Centers for

				Disease Control and Prevention, in conjunction with State and local health

				departments, shall carry out influenza immunization education and outreach

				activities that target physicians and other health care providers, health

				insurance providers, health care institutions and patients, particularly those

				in high priority populations (as defined by the Advisory Committee on

				Immunization Practices and the Centers for Disease Control and Prevention)

				(referred to in this section as high priority

				populations).

							(2)Types of

				activitiesThe education and

				outreach activities under paragraph (1) shall include—

								(A)activities to

				encourage voluntary participation in influenza vaccination programs, with the

				goal of increasing overall influenza vaccination rates in the United States,

				achieving full influenza vaccination of all high priority populations, and full

				use of each season’s influenza vaccine supply;

								(B)the provision of

				information on influenza prevention;

								(C)activities to

				increase the number of healthcare providers who receive influenza vaccines each

				year; and

								(D)other influenza

				educational efforts determined appropriate by the Director.

								(c)GrantsThe

				Director of the Centers for Disease Control and Prevention may award grants to

				State and local health departments to carry out activities to encourage

				individuals, particularly those from high priority populations, to seek out

				influenza vaccinations.

						(d)CollaborationState

				and local health departments that receive grants under subsection (b) are

				encouraged to collaborate on projects with physicians and other health care

				providers, health insurance providers, health care institutions, and groups

				representing high priority populations.

						(e)Authorization

				of appropriationsIn addition to any amounts otherwise available

				through the Secretary for influenza outreach and education, there is authorized

				to be appropriated to carry out this section, $10,000,000 for each of fiscal

				years 2007 through

				2011.

						.

			VICompensation

			601.CompensationSection 224 of the

			 Public Health Service Act (42 U.S.C.

			 233) is amended by adding at the end the following:

				

					(q)Manufacture,

				administration, and use of pandemic influenza technologies

						(1)DefinitionsIn

				this subsection:

							(A)Covered

				personThe term covered person means—

								(i)a

				manufacturer of a qualified pandemic influenza technology;

								(ii)a distributor of

				a qualified pandemic influenza technology;

								(iii)a hospital,

				clinic, and other healthcare entity under whose auspices a qualified pandemic

				influenza technology is administered;

								(iv)a licensed

				health care professional or other individual authorized to administer a

				qualified pandemic influenza technology under State law; and

								(v)any official,

				agent, or employee of any of the entities described in clauses (i) through

				(iv), or of a State or locally administered health plan, or a volunteer acting

				under a publicly funded health program, who is acting within the scope of his

				or her agency or employment.

								(B)Pandemic

				influenza technologyThe term pandemic influenza

				technology means any vaccine product developed or procured for the

				specific purpose of preventing or treating pandemic influenza or any vaccine

				product limiting the harm such pandemic might otherwise cause.

							(C)Qualified

				pandemic influenza technologyThe term qualified pandemic

				influenza technology means a pandemic influenza technology that has been

				designated by the Secretary in accordance with paragraph (2).

							(2)Designation by

				Secretary

							(A)In

				generalThe Secretary may designate a pandemic influenza

				technology as a qualified pandemic influenza technology if the Secretary

				determines that there is a public health emergency involving an actual or

				imminent outbreak of naturally occurring or engineered pandemic influenza and

				requiring the manufacture, distribution, and administration of pandemic

				influenza technology.

							(B)Recommended

				designationA person may recommend to the Secretary at any time

				the designation of a technology under subparagraph (A) and may provide data and

				information to support such recommendation.

							(C)Effective

				periodThe Secretary shall specify in a designation under this

				paragraph the beginning and ending dates of the effective period of such

				designation, and may subsequently amend such designation to shorten or extend

				such effective period.

							(D)PublicationThe

				Secretary shall provide for the publication of each designation under this

				paragraph, and each amendment thereto, in the Federal Register. Such

				designation or amendment shall take effect immediately upon such publication

				and shall not be subject to the provisions of section 553 of title 5, United

				States Code, concerning prior notice and opportunity for comment.

							(E)Vaccine injury

				compensation programNothing in this Act shall be construed to

				supersede the authority of the Vaccine Injury Compensation Program in regards

				to vaccine products on the table, such as trivalent influenza vaccine.

							(3)Liability of

				United States

							(A)In

				generalFor purposes of this section, a covered person shall be

				deemed to be an employee of the Public Health Service with respect to liability

				for personal injury or death arising out of the manufacture, administration, or

				use of a qualified pandemic influenza technology. The liability of the United

				States under this subsection shall be as set forth in section 1346(b) and

				chapter 171 of title 28, United States Code, except—

								(i)as otherwise

				provided in this section; and

								(ii)that the

				liability of the United States may be based on any cause of action seeking

				compensation for harm allegedly arising out of the manufacture, administration,

				or use of a qualified pandemic influenza technology, regardless of whether such

				cause of action is alleged as negligence, strict liability in tort, breach of

				warranty, failure to warn, or other action.

								(B)ScopeFor

				purposes of this section, any activity reasonably related to the manufacture,

				distribution, or administration of a qualified pandemic influenza technology

				shall be considered to be a medical, surgical, dental, or related function

				within the scope of the covered person’s employment by the Public Health

				Service.

							(C)Governing

				lawNotwithstanding the provisions of section 1346(b)(1) and

				chapter 171 of title 28, United States Code, as they relate to governing law,

				the liability of the United States as provided in this subsection shall be in

				accordance with the law of the place of injury.

							(D)Military

				personnel and united states citizens oversees

								(i)Military

				personnelThe liability of the United States as provided in this

				subsection shall extend to claims brought by United States military

				personnel.

								(ii)Claims arising

				in a foreign countryNotwithstanding the provisions of section

				2680(k) of title 28, United States Code, the liability of the United States as

				provided in this subsection shall extend to claims based on injuries arising in

				a foreign country where the injured party is a member of the United States

				military, is the spouse or child of a member of the United States military, or

				is a United States citizen.

								(iii)Governing

				lawWith regard to all claims brought under clause (ii), and

				notwithstanding the provisions of section 1346(b)(1) and chapter 171 of title

				28, United States Code, and of subparagraph (C), as they relate to governing

				law, the liability of the United States as provided in this subsection shall be

				in accordance with the law of the claimant's domicile in the United States or

				most recent domicile within the United States.

								(4)Exclusivity of

				remedyThe remedy provided for by this section shall be exclusive

				of any other civil action or proceeding against a covered person, for personal

				injury or death arising out of the manufacture, administration, or use of a

				qualified pandemic influenza technology during the effective period of the

				designation under paragraph (2).

						(5)Covered person

				to cooperate with United States

							(A)In

				generalA covered person shall cooperate with the United States

				in the processing and defense of a claim or action under this subsection based

				upon the acts or omissions of such person.

							(B)Consequences of

				failure to cooperateUpon the motion of the United States or any

				other party and upon a finding that a covered person has failed to cooperate

				with the United States as provided for in subparagraph (A)—

								(i)the court shall

				substitute such person as the party defendant in place of the United States

				and, upon motion, shall remand any such suit to the court in which it was

				instituted if it appears that the court lacks subject matter

				jurisdiction;

								(ii)the United

				States shall not be liable based on the acts or omissions of such person;

				and

								(iii)the Attorney

				General shall not be obligated to defend such action.

								(6)Recourse

				against covered persons in case of gross misconduct or material breach of

				contract

							(A)In

				generalIf payment is made by the United States to any claimant

				bringing a claim against a covered person under this subsection, either by way

				of administrative determination, settlement, or court judgment, the United

				States shall have, notwithstanding any provision of State law, the right to

				recover for that portion of the damages so awarded or paid, as well as interest

				and any costs of litigation, resulting from—

								(i)such covered

				person’s intentional breach of a procurement contract, so long as such breach

				was materially related to the injury that is the subject of the claim,

				or

								(ii)any grossly

				negligent or reckless conduct, or willful misconduct, on the part of such

				covered person, so long as such conduct or misconduct was materially related to

				the injury that is the subject to the claim.

								(B)Action by the

				United StatesThe United States may maintain an action under this

				paragraph against a covered person described in subparagraph (A) in the

				district court of the United States in which such person resides or has its

				principal place of

				business.

							.

			

